Winslow, C., Dissenting.
I cannot concur in the foregoing report. In my opinion Revised Statutes, section 3466, was intended to apply to all classes of actions. The code applies to all classes of actions, and, in adopting the rules of practice under it, its framers simply adopted many of the old equity rules of practice, because of their greater liberality and for the express purpose of abating the strictness of the old common law rules. It may as well be said *525that tlie entire code only applies to equitable actions, as that the section in question is so limited. There is no exception to indicate any such .intention. Every action is now an action on the facts, all the old forms and distinctions having been abolished. The last expression of this court is to the effect that the section in question applies to an action of ejec cent, which is not an equitable action. McAllen v. Woodcock, 60 Mo. 174. Henry v. Mt. Pleasant Tp., 70 Mo. 497, 500, does not conflict with McAllen v. Woodcock. There only one of two joint obligees had sued, and it was held that he could not sue alone. The other obligee was not before the court on either side. The question involved here was not directly considered. I think that Clark v. Cable and Rainey v. Smizer, cited in the majority report, should be overruled, and a more liberal and rational rule established. They are adverse to the true spirit of the code.
The majority report was approved, Ray, J., dissenting; Sherwood, J., absent.